Mr. Justice Green
delivered the opinion of the court, April 26th, 1886.
Under the pleadings in this case the only issue raised was one of pure fact, to wit, whether the defendant had violated the provisions of the Act of 21st April, 1855, § 6, P. L., 265; Purd., 1125, pl. 14. It was proved beyond all doubt that the defendant had. erected his buildings in violation of the Act in question, that he had been several times spoken to about it by Bowers, one of the building inspectors, and that he had been expressly notified of his default by Whitesides, a deputy inspector. Notwithstanding these notices, the defendant had *413not changed or modified his .buildings so as to make them conform to the requirements of the law. These being the undoubted facts, the defendant came directly within the penalties of the law, which are imposed simply upon its violation. It is true, the Act provides that the commissioners of highways shall give notice to the city solicitor of all violations of the Act, and that if the buildings are made to conform thereto on notice, without suit, one half the fine shall be abated. But the right of the city to recover the penalty is not made to depend upon the performance of this duty by the commissioners of highways. On the contrary, the right of recovery is expressly given upon the mere violation of the law. While an allegation that the commissioners of highways had not performed their duty of giving notice might possibly raise a question whether they would be liable to the defendant- in damages therefor, it does not take away or impair the city’s right of action for the penalty. Especially is this the case when the pleadings do not raise any such issue. Nor is it at all material that the city brought this action at the instance of the building inspectors. The city is clothed with the right of action, and has, in fact, brought this suit, and it is no concern of the defendant whether it was done at the instance of the city solicitor- or the building inspectors. The Act contains no provision on that subject.
The division of the city into inspection districts, required by the fourth section of the Act of 7th May, 1855, P. L., 464, Purd., 1123, pl. 4, relates to the performance of the duties of the building inspectors, but is not contained in the provisions of the Act of 21st April, 1855. The latter Act includes all buildings within the city, without any reference to inspection districts, and hence the exclusion of the rural portions of the city from the inspection districts, contained in the fourth section of the Act of 7th May, 1855, has no application to either the creation or the enforcement of the penalties under the sixth section of the Act of 21st April, 1855. Those penalties do not depend upon the action or the non-action of the building inspectors, and therefore the question, whether they have been incurred, is not affected by a consideration of the duties- of those officers.
Judgment affirmed.